PER CURIAM.
In response to a complaint filed by the Florida Bar, Robert H. Swedlow, a member of the bar, tendered a conditional guilty plea for consent judgment, to which the bar agreed. The referee recommends that Swedlow be found guilty of violating disciplinary rules 1-102(A)(6) (conduct that adversely reflects on fitness to practice law) and 6-101(A)(3) (neglect of a legal matter entrusted to him) and article XI, rule 11.-02(3) of the integration rule (commission of an act contrary to honesty, justice, or good morals). The referee also recommends a public reprimand and a two-year probation with conditions.
After reviewing the record, we accept the referee’s findings. We hereby reprimand Robert H. Swedlow and place him on probation for two years,* beginning on the filing date of this opinion. Judgment for costs in the amount of $547.31 is hereby entered against Swedlow, for which sum let execution issue.
It is so ordered.
*230ADKINS, ACTING C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 The conditions of probation are set out in the referee’s report which is on file with the clerk of this Court.